Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Qu et al. (US 9,857,911); Lee et al. (US 2017/0193877); SU et al. (US 2013/0050302); Ogita (US 2013/0093680) discloses a data transmission method comprising transmitting sending backhaul data from a drive chip to a controller over a differential signal line, however, singularly or in combination, the references fails to disclose “
wherein signals transmitted over the first differential signal line are transmitted in a form of data packets, each of the data packets comprising a start bit, a setting mode bit, a pattern setting bit, a data bit, a check bit and a stop bit that are arranged in sequence; wherein the start bit is intended to indicate start of data transmission, the setting mode bit is intended to indicate a mode for setting a pattern of the data packet, the pattern setting bit is intended to indicate a pattern of the data packet, the data bit is intended to carry data to be transmitted, the check bit is intended to perform data check and the stop bit is intended to indicate stop of the data transmission, the pattern of the data packet comprising a require pattern or a response pattern.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623